                        Case 2:18-cv-00051-JAD-EJY Document 110 Filed 06/08/20 Page 1 of 2



                    1 ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 003062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT, ESQ
                    3 Nevada Bar No. 10171
                      Email: Priscilla.Obriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 USAA General Indemnity Company

                    8

                    9                                    UNITED STATES DISTRICT COURT

                   10                                         DISTRICT OF NEVADA

                   11
                        EMILY ZERVAS,                                    CASE NO. 2:18-cv-00051-JAD-GWF
                   12
                                           Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                   13                                                    DEADLINE FOR USAA’S REPLY IN
                                 vs.                                     SUPPORT OF ITS MOTION FOR
                   14                                                    SUMMARY JUDGMENT [ECF No. 99]
                      USAA GENERAL INDEMNITY COMPANY,
                   15 a foreign corporation doing business in            SECOND REQUEST
                      Nevada, DOES I through X and ROE
                   16 CORPORATIONS XI through XX,

                   17                      Defendants.

                   18
                   19            IT IS HEREBY STIPULATED AND AGREED, by and between Defendant USAA
                   20 General Indemnity Company (“USAA”) and Plaintiff Emily Zervas (“Plaintiff”), by and

                   21 through their respective counsel of record:

                   22            -         The due date for USAA’s Reply in Support of its Motion For Summary
                   23 Judgment (ECF No. 99) be extended from June 5, 2020 to June 10, 2020.

                   24            -         This Request for an extension of time is not sought for any improper
                   25 purpose or other purpose of delay.           This request for extension is based upon the
                   26 following:

                   27            Counsel for Defendant initiated this short request for an extension due to
                   28 numerous calendar items which prevented the Reply from being completed this week.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4824-3679-8399.1
ATTORNEYS AT LAW
                        Case 2:18-cv-00051-JAD-EJY Document 110 Filed 06/08/20 Page 2 of 2



                   1             This is the first request by USAA and Plaintiff to extend this deadline, which is

                   2 made in good faith and not for purposes of delay.

                   3             WHEREFORE, the parties respectfully request that this Court extend the time for

                   4 USAA to file its Reply in Support of its Motion For Summary Judgment (ECF No. 99).

                   5 DATED this 5th day of June, 2020                DATED this 5th day of June, 2020

                   6 SCHUETZE & McGAHA, P.C.                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                   7

                   8
                         By: /s/ William W. McGaha____________       By:   /s/Priscilla L. O’Briant
                   9         WILLIAM W. McGAHA, ESQ.                       ROBERT W. FREEMAN, ESQ.
                             Nevada Bar No. 003234                         Nevada Bar No. 003062
                   10        601 S. Rancho Drive, Suite C-20               PRISCILLA L. O’BRIANT, ESQ.
                             Las Vegas, Nevada 89106                       Nevada Bar No. 010171
                   11        Attorneys for Plaintiff                       6385 S. Rainbow Boulevard, Suite 600
                                                                           Las Vegas, Nevada 89118
                   12                                                      Attorneys for Defendant
                                                                           USAA General Indemnity Company
                   13

                   14
                                                                  ORDER
                   15
                                 IT IS SO ORDERED.
                   16
                                 Dated: June
                                 DATED        8, 2020.
                                         this ___ day of __________, 2020.
                   17

                   18
                                                                  _________________________________
                   19                                                  U.S. DISTRICT COURT JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-3679-8399.1                             2
